I concur fully in the opinion and judgment of affirmance, except in one particular referred to in the opinion. My view is that Section 16 of Article XVI is self-executing, and that the Legislature is without power to authorize the taxation of property of corporations held and used exclusively for religious, scientific, municipal, educational, literary or charitable purposes." Legislative definitions of these words in the Constitution, as applied to property of specific institutions or *Page 830 
corporations, might be entitled to great weight, if and when made, but if clearly wrong they could not be allowed to defeat the meaning and purpose of the constitutional provision as judicially construed, so long as it remains a part of our Constitution.